                                                                         CLERK'S OFFICE U.S.DIST,CotlR-r
                                                                                AT ROANOI   <E,VA
                                                                                      FII-ED

                                                                                  AIJC 22 2015
                  IN TH E U N IT ED STATE S D ISTRICT COU RT                  JULA C, UDLEM CLERK
                 FOR THE W ESTERN DISTRICT OFW RGINIA                       BY;
                                RO AN O K E D IW SION

U N ITE D STATES O F AM ERICA                   )
                                                )      CaseN o.7:19-CR-00004
M.                                              )
                                                )      By:   M ichaelF.U rbansld
JAM RS M .H AT,E.                               )            ClzièfU.S.DistrictJudge
                                        O RD ER

      This matter comes before the court on defendant James M. Hale's modon to
suppressevidence,ftled onJuly 10,2019.ECF No.55.Thegovetnmentresponded onJuly
26,2019.ECF N o.58.The courtheatd argum enton August27,2019.ECF N o.61.

      The cout'tD E N IES the m oéon to suppressforthe zeasons stated on the record at

thehearing.A stop isnotunteasonableifitisjuséûed byteasonablesuspicion,based on
specihc and ardculable facts,ofunlawfulconduct.There m ustbe specifk facts that,taken

together with the radonal inferences from those facts,reasonably w arrant the stop. See

UnitedStatesv.Bowman,884F.3d200,209(4thCir.2018)(applyingstandardardculatedin
Ter v.Olzio,392 U.S.1,21 1968).Briefly,the couttrules thatthere was reasonable,
nrrictllable suspicion,based on whatpolice officezsobserv'
                                                         ed on N ovem ber30,2018,170th to

stop the vebicle itlwllich H ale was a passenger and to perform a search ofthe vehicle and

H ale'sperson.

      The testim ony given in court at the hearing on A ugùst 27,2019 stated that befote

stopping the black BM W itz which H ale was a passenger, police oficers conducting

surveillance obsetved whatthey believed to be t'wo hand-to-hand Htllg ttansacdonsinvolving

the dtiver ofthe black BM W .The fustw as conducted in whatonç offkerterm ed an open
Hlnag m arketin the patldng lotoftheFoodway M artand involved an individualknown to the

ofhcers to have been a self-professed heroin addict within the lastyear.The second took

place on the side ofa nearby road.AIIobserdng ofhcerspossessextensive experience in the

in/estkation ofJrlxg acdvityandtesdfiedthatthesetransacdonswereconsistentwith Htllg
ttansacéons.SeeUnitedStatesv.Lender,985F.2d 151,154(4th Cir.1993)rfcouttsatenot
rem iss in cteclidng the pzacécalexperience of ofhcers who observe on a daily basisw hat

tzanspireson thestreet.'l.W hiletheofficerwho performed thestop oftheblack BMW was
personally awareofonly one hand-off,a single such hand-to-hand transacdon issuffkientto

providereasonable suspicion ofclfnxg acdvity;besideswhich,the officetwasoperating atthe

direcdon of other officers who had obsew ed the second transaction. U nited States v.

M assenbur ,654 F.3d 480,492 (4th Cir.2011)rfThe collecdve-knowledge doctdne
holdsthatwhen an officeractson aninstrucdon from anothetoflket,theactisjuséfiedif
ttleinstructing offkerhad sufficientinformadon to jusdfytaking such acdon herself;in tlais
                                                                                         '
very lim ited sense,the instrucdng ofhcer's knowledge isimputed to the acdng officer.).
These facts are m ote than suffkient to establish that the stop of the black BM W w as

supported byreasonable,aréculable suspicion ofd1n3g activitp

      After stopping the black BM W ,the offkerw ho perform ed the stop and the ofhcer

Fho found thegun in Hale'swaistband testxed thattheysmelled marjuanacoming fzom
tlaevehicle.Thè reasonable suspicion standazd ffm ay be sadsfed by an offket's objecdvely
teasonablesuspition thatcllnlgqatepzesentin avehiclethathelawfullystops.''United States

v.Sal
    tyi,160 F.3d 164,169 (4th Cir.1998).ffBecausepmsoften accompahy drugs,when an
ofhcersuspectsthe presenceofHnngsirla stopped vellicle,therisk ofdangerto theofficeiis


                                            2
apparent.''United Statesv.Jones,289 Fed.App'x 593,597 (4th Cit.2008).Asthe Fourth
Citcuitnoted in United Statesv.Rooks,596 F.3d 204,210 (4th Cir.2010),ffan ofEcerwho
hgs reasonable suspicion to believe that a vehicle contains illégal clfnlgs m ay order its

occupantoutofthevehicleand patthem down forweapons.''The officerwho found H ale's

w eapon testified thatwhen aske'd ibouta flteat'm , H ale puthishand on hiswaist.OnceH ale

followed the offker'sindttuctBnsio tiise hlshands,and wasasied again aboutagtm,he

moéoneddownwrds.Underthecircmnstances,theofficezwasjustiûed,forsafetyreasons,
in lifting H ale'ssbittto tevealthepistolttzcked in hiswaistband.

       Forthesereasons,and those stated on the record atthe hearing on August27,2019,

the courtD EN IE S defendant'sm odon to suppressevidence,ECF N o.55.

       Itis so O R D E R E D .


                                          snteted, o z -gr--z-o )$


                                          M ichaelF.Urbansld
                                          CvefUnited StatesDistrictludge




                                             3
